

116 HR 7289 IH: Rent the Camo: Access to Maternity Wear Act
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7289IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Ms. Haaland (for herself, Mr. Waltz, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Director of the Defense Logistics Agency to carry out a pilot program for temporary issuance of maternity-related uniform items to pregnant members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Rent the Camo: Access to Maternity Wear Act.2.Pilot program for temporary issuance of maternity-related uniform items(a)Pilot programThe Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall carry out a pilot program under which each Secretary concerned shall establish an office for issuing maternity-related uniform items to pregnant members of the Armed Forces, on a temporary basis and at no cost to such member. In carrying out the pilot program, the Director shall take the following actions:(1)The Director shall ensure that such offices maintain a stock of each type of maternity-related uniform item determined necessary by the Secretary concerned, including service uniforms items, utility uniform items, and other items relating to the command and duty assignment of the member requiring issuance.(2)The Director shall ensure that such items have not been treated with the chemical permethrin.(3)The Director, in coordination with the Secretary concerned, shall determine a standard number of maternity-related uniform items that may be issued per member.(4)The Secretary concerned shall ensure that any member receiving a maternity-related uniform item returns such item to the relevant office established under paragraph (1) on the date on which the Secretary concerned determines the member no longer requires such item.(5)The Secretary concerned shall inspect, process, repair, clean, and re-stock items returned by a member pursuant to paragraph (4) for re-issuance from such relevant office.(6)The Director, in coordination with the Secretaries concerned, may issue such guidance and regulations as necessary to carry out the pilot program.(b)TerminationNo maternity-related uniform items may be issued to a member of the Armed Forces under the pilot program after September 30, 2026.(c)ReportNot later than September 30, 2025, the Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall submit to the congressional defense committees a report on the pilot program. Such report shall include each of the following:(1)For each year during which the pilot program was carried out, the number of members of the Armed Forces who received a maternity-related uniform item under the pilot program.(2)An overview of the costs associated with, and any savings realized by, the pilot program, including a comparison of the cost of maintaining a stock of maternity-related uniform items for issuance under the pilot program versus the cost of providing allowances to members for purchasing such items.(3)A recommendation on whether the pilot program should be extended after the date of termination under subsection (b) and whether legislation is necessary for such extension.(4)Any other matters that the Secretary of Defense determines appropriate.(d)Authorization of appropriationsOf the amounts authorized to be appropriated for operation and maintenance, Defense-wide, for fiscal year 2021, $10,000,000 shall be available for implementation of the pilot program.(e)DefinitionsIn this section, the terms congressional defense committees and Secretary concerned have the meaning given those terms in section 101(a) of title 10, United States Code.